NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



UNKNOWN TENANTS 1 and 2,                      )
n/k/a DR. NAGY FARAG and                      )
ANNE MARIE FARAG,                             )
                                              )
             Appellants,                      )
                                              )
v.                                            )      Case No. 2D18-5045
                                              )
MK REAL ESTATE, LLC,                          )
                                              )
             Appellee.                        )
                                              )

Opinion filed August 23, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Sarasota County;
Andrea McHugh, Judge.

Samuel D. Lopez of Samuel D. Lopez, P.A.,
Pembroke Pines, for Appellants.

Jeffrey M. Backo, North Port, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, ATKINSON, and SMITH, JJ., Concur.